Citation Nr: 0821511	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had many years of active military service, 
initially on active duty (AD) from October 1966 to March 1967 
and subsequently until retiring in 2002 on active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
in the Wisconsin Air National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
As support for his claim, the veteran testified at a hearing 
before RO personnel in July 2006.  


FINDING OF FACT

There is competent evidence showing the veteran has a 
psychiatric disorder stemming from his National Guard 
service, including while on ACDUTRA.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder was incurred in 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Since, 
however, the Board is granting the claim, there is no need to 
discuss this compliance because even if, for the sake of 
argument, the Board was to assume there has not been VCAA 
compliance, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A veteran is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes 
active duty (AD) and any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury, but not disease, incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 
101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); see also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), 
rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Brooks v. Brown, 5 Vet. App. 484 (1994).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

ACDUTRA is, among other things, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA means, among other 
things, duty other than full-time duty prescribed for 
Reserves or the National Guard of any state.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against the claim), with 
the veteran prevailing in either event, or whether instead a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis

The veteran dates the onset of his psychiatric problems to 
his many years of active military service in the Wisconsin 
Air National Guard, which as mentioned included various 
periods of ACDUTRA and INACDUTRA until his retirement 
in 2002.  Specifically, he contends that a hostile work 
environment involving his National Guard commander and 
various co-workers precipitated his stress and anxiety from 
1994 to 2002 during his service.  He also alternatively 
alleges that a psychiatric disorder that preexisted his 
periods of ACDUTRA and INACDUTRA was nonetheless aggravated 
beyond its normal progression during these periods of active 
service.  See his January 2005 claim; July 2005 statement; 
March 2006 substantive appeal (VA Form 9); and July 2006 
personal hearing testimony.  

As already alluded to, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
veteran has current disability; this is usually in the way of 
a medical diagnosis to confirm he has the condition claimed.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Concerning this, a March 2005 VA psychological examiner 
determined that, although the veteran was treated for an 
adjustment disorder with an anxious mood during his National 
Guard service, he no longer meets the criteria for a current 
diagnosis of a psychiatric disorder.  In essence, this VA 
psychological examiner believed that, since the veteran was 
no longer in a hostile work environment since retiring from 
the National Guard in 2002, he no longer had diagnosable 
psychiatric issues.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has disability 
existing on the date of application, not for past disability)

In contrast, however, and in response to the report of the 
March 2005 VA examiner, R.A., M.D., the veteran's primary 
care physician since 2001, stated in a July 2005 letter that 
the veteran still was being treated for an adjustment 
disorder with an anxious mood with 10mg a day of Lexapro.  In 
addition, another post-service December 2004 VA mental health 
evaluation diagnosed the veteran with generalized anxiety 
disorder with depression.  So resolving all reasonable doubt 
in his favor, it is just as likely as not the veteran has a 
current psychiatric disorder, especially since, has Dr. R.A. 
intimates, the medication the veteran is taking for it may, 
at times, lessen the extent of his associated symptoms to the 
point they are not readily discernible - which, in turn, may 
resultantly seem as though he is no longer affected.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Consequently, the determinative issue is whether this current 
psychiatric disorder is at least partly attributable to the 
veteran's active military service, either his AD, ACDUTRA or 
INACDUTRA.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Initially, with regard to his periods of INACDUTRA service 
(e.g., the regular, 
once-a-month weekend drills attended by reservists and 
National Guardsmen), in order to achieve "veteran" status 
the individual concerned must become disabled or die from an 
injury, but not a disease, incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis 
added).  Therefore, there is a question as to whether the 
veteran's current psychiatric disorder is the result of 
"an injury" (versus disease) within the meaning of the 
applicable statute and regulation.  But irrespective of this 
determination, this does not preclude the possibility of 
incurrence of his adjustment disorder during a period of 
ACDUTRA, because it is permissible to have disability 
resulting from injury and/or disease.  See 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

In this regard, service personnel records (SPRs) and the 
veteran's July 2005 statement list various periods of ACDUTRA 
service throughout his years in the Wisconsin Air National 
Guard.  During one period of ACDUTRA in particular, 
in September 2001, service treatment records (STRs) show he 
was being treated for stress and anxiety and was placed on 
medication.  In addition, STRs and a December 2004 treatment 
letter from Dr. R.A. also document treatment for an 
adjustment disorder with anxious mood due to work-related 
stress from his National Guard duties and training in 
November 1999, April 2001, May 2001, March 2002, and July 
2002.  In fact, in March 2002 he suffered a panic attack for 
which he required hospitalization.  Some of these treatment 
reports fall very close to his periods of ACDUTRA training.  
Statements from fellow service members and medical 
technicians who served with him also confirm his treatment 
for anxiety during his time in the National Guard.  

The Board also that realizes some of the veteran's 
psychiatric problems are attributable to his work in the 
National Guard when he had civilian status, so not on ACDUTRA 
or INACDUTRA.  Nonetheless, in a June 2002 STR examination 
from the Wisconsin Air National Guard, it was recommended he 
be discharged from his military duties due to his inability 
to cope with the high stress levels of his work and training 
with the National Guard.  Furthermore, in a December 2004 
VA mental health note, a VA physician opined that it is not 
"unreasonable" to say that some of the veteran's 
psychiatric problems stem from his military service.  
His active military service necessarily includes his several 
periods of ACDUTRA.  And there is at least some competent 
evidence of a nexus (etiological link) between his current 
psychiatric disorder(s) and his ACDUTRA service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In addition, 
the post-service complaints he has voiced regarding his 
psychiatric disorder are sufficiently similar and close in 
time to those he had while on ACDUTRA to demonstrate 
continuity of symptomatology since his retirement, so 
adequate to award service connection for a psychiatric 
disability.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  



Resolving all reasonable doubt in his favor, there is 
sufficient evidence showing that at least some measure of the 
veteran's current psychiatric problems were incurred during 
his ACDUTRA service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The downstream issue of the precise nature and 
current extent (severity) of his psychiatric problems and how 
much of his present difficulties are related to his service 
is not before the Board at this time.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be 
able to distinguish, by competent evidence, the extent of 
symptoms that are attributable to service-related factors, 
i.e., service-connected disability, from those that are not).  
The appropriate rating for his disability only comes into 
question if he appeals the rating the RO assigns when 
implementing this grant of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (discussing 
situations when a veteran appeals the rating assigned for a 
disability just after it is service connected).


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


